Galarneau v D'Andrea (2018 NY Slip Op 04059)





Galarneau v D'Andrea


2018 NY Slip Op 04059


Decided on June 7, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 7, 2018

525398

[*1]LUCIEN GALARNEAU JR., Appellant- Respondent,
vROBERT D'ANDREA et al., Respondents- Appellants.

Calendar Date: March 30, 2018

Before: McCarthy, J.P., Clark, Mulvey, Aarons and Rumsey, JJ.


Hodgson Russ LLP, Albany (Richard L. Weisz of counsel), for appellant-respondent.
Lippes Mathias Wexler Friedman LLP, Albany (Thomas D. Latin of counsel), for respondents-appellants.

MEMORANDUM AND ORDER
Cross appeal from an order of the Supreme Court (R. Sise, J.), entered May 15, 2017 in Saratoga County, which partially granted defendants' motion for summary judgment dismissing the complaint.
Order affirmed, upon the opinion of Justice Richard E. Sise.
McCarthy, J.P., Clark, Mulvey, Aarons and Rumsey, JJ., concur.
ORDERED that the order is affirmed, without costs.